













--------------------------------------------------------------------------------



THE GOODYEAR TIRE & RUBBER COMPANY
_____________
CONTINUITY PLAN
FOR SALARIED EMPLOYEES
_____________
Amended and Restated Effective April 10, 2007
(As amended on December 20, 2012)



--------------------------------------------------------------------------------











--------------------------------------------------------------------------------




TABLE OF CONTENTS


`
Article 1.
Introduction
1


 
1.01.
 
History of the Plan
1


 
1.02.
 
Effective Date
1


Article 2.
Definitions and Construction
2


 
2.01.
 
Definitions.
2


 
2.02.
 
Construction
7


Article 3.
Severance Payment and Benefits
8


 
3.01.
 
In General
8


 
3.02.
 
Severance Following Hostile Change in Control
8


 
3.03.
 
Severance Following Change in Control
10


 
3.04.
 
Timing of Severance Payments
11


 
3.05.
 
Parachute Payments
12


 
3.06.
 
Severance Agreement and Release
14


 
3.07.
 
Survival    14
14


Article 4.
Plan Administration and Benefit Claims
15


 
4.01.
 
In General
15


 
4.02.
 
Claims for Benefits
16


Article 5.
Plan Modification and Termination
17


 
5.01.
 
In General
17


 
5.02.
 
Compliance with Section 409A of the Code
17


Article 6.
Miscellaneous
18


 
6.01.
 
No Assignment
18


 
6.02.
 
Notice Period
18


 
6.03.
 
No Right to Employment
18


 
6.04.
 
Severability
18


 
6.05.
 
Death of Severed Employee
18


 
6.06.
 
Headings
19


 
6.07.
 
Unfunded Plan
19


 
6.08.
 
Notices
19


 
6.09.
 
Withholding
19


 
6.10.
 
No Duplication
19


 
6.11.
 
Compensation
19


 
6.12.
 
Governing Law
20


 
6.13.
 
ERISA
20


Form of Severance Agreement and Release
A-1







--------------------------------------------------------------------------------

Goodyear Continuity Plan for Salaried Employees (2007)        Table of Contents

--------------------------------------------------------------------------------




Article 1. INTRODUCTION
1.01.
History of the Plan

(a)
The Company currently sponsors two separate severance plans for its eligible
salaried employees: (a) the Goodyear Severance Plan for Salaried Employees (the
“Severance Plan”) and (b) the Supplemental Unemployment Compensation Benefits
Plan for Salaried Employees (the “SUCB Plan”).

(b)
The Severance Plan was adopted in 1989 and provides benefits to salaried
employees whose employment has been involuntarily terminated following a hostile
change in control of the Company.

(c)
The SUCB Plan was originally adopted effective January 20, 1975, and has been
amended and restated since that time; the most recent amendment and restatement
was effective July 1, 2003. The SUCB Plan provides benefits for salaried
employees whose employment has been involuntarily terminated under certain
circumstances other than a hostile change in control of the Company.

1.02.
Effective Date

(a)
This amendment and restatement of the Severance Plan is effective as of April
10, 2007, and renamed the Goodyear Continuity Plan for Salaried Employees (the
“Plan”). Any Eligible Employee whose employment terminates on or after the
Effective Date shall be eligible for benefits, if any, from the Plan as amended
and restated in this document and not from the Plan as it existed immediately
before the Effective Date.

(b)
This document does not amend or restate the SUCB Plan, which remains subject to
the terms of the separate plan document setting forth the terms of that plan.





--------------------------------------------------------------------------------

Goodyear Continuity Plan for Salaried Employees (2007)        Page 1

--------------------------------------------------------------------------------




Article 2.     DEFINITIONS AND CONSTRUCTION
2.01.
Definitions.

As used in the Plan, the following terms shall have the following meanings,
unless a contrary meaning is clearly appropriate from the context—
(a)
“Affiliate” shall have the meaning set forth in Rule 12b-2 under Section 12 of
the Exchange Act.

(b)
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

(c)
“Board” means the Board of Directors of the Company.

(d)
“Cause” means (1) the continued failure by the Eligible Employee to
substantially perform the Eligible Employee’s duties with the Employer (other
than any such failure resulting from the Eligible Employee’s incapacity due to
physical or mental illness), (2) the engaging by the Eligible Employee in
conduct which is demonstrably injurious to the Company, monetarily or otherwise,
(3) the Eligible Employee committing any felony or any crime involving fraud,
breach of trust or misappropriation or (4) any breach or violation of any
agreement relating to the Eligible Employee’s employment with the Employer where
the Employer, in its discretion, determines that such breach or violation
materially and adversely affects the Company.

(e)
A “Change in Control” shall be deemed to have occurred if the event set forth in
any one of the following paragraphs shall have occurred:

(1)
any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company other than
securities acquired by virtue of the exercise of a conversion or similar
privilege or right unless the security being so converted or pursuant to which
such right was exercised was itself acquired directly from the Company)
representing 20% or more of (A) the then outstanding shares of common stock of
the Company or (B) the combined voting power of the Company’s then outstanding
voting securities entitled to vote generally in the election of directors; or

(2)
the following individuals cease for any reason to constitute a majority of the
number of directors then serving on the Board (the “Incumbent Board”):
individuals who, on the Effective Date, constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including, without
limitation, a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s stockholders was approved or recommended by a vote of at least
two-thirds of the directors then still in





--------------------------------------------------------------------------------

Goodyear Continuity Plan for Salaried Employees (2007)        Page 2

--------------------------------------------------------------------------------




office who either were directors on the Effective Date or whose appointment,
election or nomination for election was previously so approved or recommended;
or
(3)
there is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation, other than a
merger or consolidation pursuant to which (A) the voting securities of the
Company outstanding immediately prior to such merger or consolidation will
continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) more than
50% of the outstanding shares of common stock, and the combined voting power of
the then outstanding voting securities entitled to vote generally in the
election of directors, as the case may be, of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, (B) no Person will become the Beneficial Owner, directly or
indirectly, of securities of the Company or such surviving entity or any parent
thereof representing 20% or more of the outstanding shares of common stock or
the combined voting power of the outstanding voting securities entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to such merger or consolidation) and (C) individuals who were
members of the Incumbent Board will constitute at least a majority of the
members of the board of directors of the corporation (or any parent thereof)
resulting from such merger or consolidation; or

(4)
the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, (A) more than 50% of the outstanding shares
of common stock, and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of which (or of any parent of such entity) is owned by stockholders of
the Company in substantially the same proportions as their ownership of the
Company immediately prior to such sale, (B) in which (or in any parent of such
entity) no Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 20% or more of the outstanding shares of
common stock resulting from such sale or disposition or the combined voting
power of the outstanding voting securities entitled to vote generally in the
election of directors (except to the extent that such ownership existed prior to
such sale or disposition) and (C) in which (or in any parent of such entity)
individuals who were members of the Incumbent Board will constitute at least a
majority of the members of the board of directors.

(f)
“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time.





--------------------------------------------------------------------------------

Goodyear Continuity Plan for Salaried Employees (2007)        Page 3

--------------------------------------------------------------------------------




(g)
“Company” means The Goodyear Tire & Rubber Company or any successors thereto.

(h)
“Effective Date” means the date set forth in Section 1.02.

(i)
“Eligible Employee” means any employee who is a Tier 1, Tier 2, or Tier 3
Employee or who is designated by the Chief Human Resources Officer of the
Employer as eligible to participate in the Plan.

(j)
“Employer” means the Company or any of its Affiliates that is an employer of an
Eligible Employee.

(k)
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.

(l)
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

(m)
“Good Reason” means the occurrence without the affected Eligible Employee’s
written consent, of any of the following:

(1)
the assignment to the Eligible Employee of duties that are materially
inconsistent with the Eligible Employee’s position (including, without
limitation, offices or titles), authority, duties or responsibilities
immediately prior to a Potential Change in Control or in the absence thereof, a
Change in Control or a Hostile Change in Control (other than pursuant to a
transfer or promotion to a position of equal or enhanced responsibility or
authority) or any other action by the Employer which results in a diminution in
such position, authority, duties or responsibilities, excluding for this purpose
an isolated, insubstantial and inadvertent action not taken in bad faith and
which is remedied by the Employer promptly after receipt of notice thereof given
by the Eligible Employee, provided, however, that any such assignment or
diminution that is primarily a result of the Employer no longer being a publicly
traded entity or becoming a subsidiary or division of another entity shall not
be deemed “Good Reason” for purposes of this Plan, except that an Eligible
Employee shall have Good Reason if the Employer is no longer a publicly traded
entity and, immediately before the Change in Control or Hostile Change in
Control that caused the Employer no longer to be a publicly traded entity,
substantially all of the Eligible Employee’s duties and responsibilities related
to public investors or government agencies that regulate publicly traded
entities;

(2)
change in the location of such Eligible Employee’s principal place of business
by more than 50 miles when compared to the Eligible Employee’s principal place
of business immediately before a Potential Change in Control, or in the absence
thereof, a Change in Control or a Hostile Change in Control;





--------------------------------------------------------------------------------

Goodyear Continuity Plan for Salaried Employees (2007)        Page 4

--------------------------------------------------------------------------------




(3)
a material reduction in the Eligible Employee’s annual base salary or annual
incentive opportunity from that in effect immediately before a Potential Change
in Control, or in the absence thereof, a Change in Control or a Hostile Change
in Control;

(4)
a material increase in the amount of business travel required of the Eligible
Employee when compared to the amount of business travel required immediately
before a Potential Change in Control, or in the absence thereof, a Change in
Control or a Hostile Change in Control; and

(5)
the failure by any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, to expressly assume and agree to perform this Plan in the
same manner and to the same extent that the Company would be required to perform
it if no succession had taken place.

(n)
“Hostile Change in Control” means a Change in Control that a majority of the
Incumbent Board has not determined to be in the best interests of the Company
and its shareholders.

(o)
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (1) the Company or any of its Affiliates, (2) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its subsidiaries, (3) an underwriter temporarily holding securities
pursuant to an offering of such securities or (4) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

(p)
“Plan” means the Goodyear Continuity Plan for Salaried Employees, as set forth
herein, as it may be amended from time to time.

(q)
“Plan Administrator” means the person or persons appointed from time to time by
the Board which appointment may be revoked at any time by the Board. If no Plan
Administrator has been appointed by the Board (or if the Plan Administrator has
been removed by the Board and no new Plan Administrator has been appointed by
the Board), the Compensation Committee of the Board shall be the Plan
Administrator.

(r)
A “Potential Change in Control” shall be deemed to have occurred if the event
set forth in any one of the following paragraphs shall have occurred:

(1)
the Company enters into an agreement, the consummation of which would result in
the occurrence of a Change in Control;

(2)
the Company or any Person publicly announces an intention to take or to consider
taking actions which, if consummated, would constitute a Change in Control;





--------------------------------------------------------------------------------

Goodyear Continuity Plan for Salaried Employees (2007)        Page 5

--------------------------------------------------------------------------------




(3)
any Person becomes the Beneficial Owner, directly or indirectly, of securities
of the Company (not including in the securities beneficially owned by such
Person any securities acquired directly from the Company other than securities
acquired by virtue of the exercise of a conversion or similar privilege or right
unless the security being so converted or pursuant to which such right was
exercised was itself acquired directly from the Company) representing 20% or
more of either the then outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding securities; or

(4)
the Board adopts a resolution to the effect that a Potential Change in Control
has occurred.

(s)
“Severance” means:

(1)
from the date of a Potential Change in Control or in the absence thereof, a
Change in Control or a Hostile Change in Control, until the second anniversary
of the Change in Control or Hostile Change in Control, the termination of an
Eligible Employee’s employment with the Employer (a) by the Employer, other than
for Cause or pursuant to mandatory retirement policies of the Employer that
existed prior to the Potential Change in Control or in the absence thereof, a
Change in Control or Hostile Change in Control or (b) by the Eligible Employee
for Good Reason; and

(2)
from the first day following the first anniversary of the Change in Control or a
Hostile Change in Control until the 30th day following the first anniversary of
such Change in Control or Hostile Change in Control, the termination of the
employment with the Employer for any reason by an Eligible Employee who is
employed in the position of Chief Executive Officer; Chief Financial Officer;
Senior Vice President, General Counsel and Secretary, or Senior Vice President
Human Resources.

An Eligible Employee will not be considered to have incurred a Severance if his
or her employment is discontinued by reason of the Eligible Employee’s death or
a physical or mental condition causing such Eligible Employee’s inability to
substantially perform his or her duties with the Employer, including, without
limitation, such condition entitling him or her to benefits under any sick pay
or disability income policy or program of the Employer.
An Eligible Employee who seeks to terminate employment for Good Reason must,
within ninety days of the occurrence of the Good Reason, provide the Employer
with thirty days advanced written notice of his or her intention to terminate
employment for Good Reason and shall only be entitled to terminate employment
for Good Reason if the Employer fails to cure the alleged Good Reason to the
reasonable satisfaction of the Eligible Employee during such thirty-day period.
The Eligible Employee must terminate employment no later than one hundred twenty
days after the event or condition constituting Good Reason initially occurs or
exists.




--------------------------------------------------------------------------------

Goodyear Continuity Plan for Salaried Employees (2007)        Page 6

--------------------------------------------------------------------------------




(t)
“Severance Agreement and Release” means the written separation agreement and
release substantially in the form attached hereto as Appendix I, as may be
amended from time to time.

(u)
“Severance Date” means the date on which an Eligible Employee incurs a Severance
as specified in a prior written notice by the Company or the Eligible Employee,
as the case may be, delivered to the other pursuant to Section 6.08.

(v)
“Severance Payment” means the payment determined pursuant to Article 3.

(w)
“Severed Employee” is an Eligible Employee once he or she incurs a Severance.

(x)
“Tier 1 Employee” means any elected officer of the Employer, any employee who is
eligible to participate in the Employer’s Executive Performance Plan (or any
successor to such plan) and any other employee of the Employer designated as
such by the Plan Administrator.

(y)
“Tier 2 Employee” means any employee of the Employer who is not a Tier 1
Employee and who is either eligible to participate in the Employer’s Performance
Recognition Plan (or any successor to such plan) or otherwise designated as a
Tier 2 Employee by the Plan Administrator.

(z)
“Tier 3 Employee” means any full-time salaried employee of the Employer who is
(1) eligible to participate in The Goodyear Tire & Rubber Employee Savings Plan
for Salaried Employees and (2) neither a Tier 1 Employee nor a Tier 2 Employee.

2.02.
Construction

As used in the Plan—
(a)
the use of the masculine gender shall include the feminine gender, and vice
versa, and

(b)
the words “include” or “including” shall mean include or including “without
limitation.”





--------------------------------------------------------------------------------

Goodyear Continuity Plan for Salaried Employees (2007)        Page 7

--------------------------------------------------------------------------------




Article 3.     SEVERANCE PAYMENT AND BENEFITS
3.01.
In General

An Eligible Employee who incurs a Severance shall be eligible for benefits under
either Section 3.02 or Section 3.03, below. No Eligible Employee shall be
entitled to receive benefits under both Section 3.02 and Section 3.03, below,
for any one Severance. An Eligible Employee who terminates employment under
circumstances that do not constitute a Severance shall not receive any benefits
under the Plan.
3.02.
Severance Following Hostile Change in Control

The provisions of this Section 3.02 apply to any Eligible Employee who incurs a
Severance following a Hostile Change in Control. Payment of all benefits under
this Section 3.02 are subject to the Eligible Employee timely executing,
returning, and not revoking the Severance Agreement and Release pursuant to
3.06.
(a)
Severance Payment

Each Eligible Employee who incurs a Severance following a Hostile Change in
Control shall be entitled to receive a Severance Payment equal to twice the sum
of (1) such Eligible Employee’s annual base salary as in effect immediately
prior to such Severance, (2) the target annual cash incentive opportunity for
the year in which a Severance occurs, or, if higher, in the year a Hostile
Change in Control occurs, and (3) if the Eligible Employee is a Tier 1 Employee,
the target long-term cash incentive opportunity under the Employer’s Executive
Performance Plan (or any successor to such plan) for all performance periods
outstanding at the time the Severance occurs. For purposes of clause (1) above,
annual base salary shall be determined immediately prior to the Severance
without regard to any reductions therein that constitute Good Reason.
(b)
Retirement Benefits

Each Eligible Employee who is a Tier 1 Employee, who incurs a Severance
following a Hostile Change in Control, and who is a participant in the Goodyear
Supplementary Pension Plan shall be credited with two additional years of
Continuous Service (as defined in the Supplementary Pension Plan) for all
purposes under such plan.
(c)
Health and Welfare Benefits

Each Eligible Employee who is a Tier 1 Employee or a Tier 2 Employee and who
incurs a Severance following a Hostile Change in Control shall, as of the
Severance Date, be entitled to receive continued medical, dental, vision, and
life insurance coverage (excluding accident, death, and disability insurance)
for the Eligible Employee and the Eligible Employee’s eligible dependents or, to
the extent such coverage is not commercially available, such other arrangements
reasonably acceptable to the Eligible Employee, on the same basis as in effect
prior to the Hostile Change in Control, the Potential Hostile Change in Control,
or




--------------------------------------------------------------------------------

Goodyear Continuity Plan for Salaried Employees (2007)        Page 8

--------------------------------------------------------------------------------




the Executive’s Termination, whichever is deemed to provide for more substantial
benefits, for a period ending on the earlier of (1) two years or (2) the
commencement of comparable coverage by the Eligible Employee with a subsequent
employer.
The continued benefits described in this Section 3.02(c) that are taxable
benefits (and that are not disability pay or death benefit plans within the
meaning of Section 409A of the Code) are intended to comply, to the maximum
extent possible, with the exception to Section 409A of the Code set forth in
Section 1.409A-1(b)(9)(v) of the Treasury Regulations. To the extent that any of
those benefits either do not qualify for that exception, or are provided beyond
the applicable time periods set forth in Section 1.409A-1(b)(9)(v) of the
Treasury Regulations, then they shall be subject to the following additional
rules: (i) any reimbursement of eligible expenses shall be paid within 30 days
following the Eligible Employee’s written request for reimbursement; provided
that the Eligible Employee provides written notice no later than 60 days prior
to the last day of the calendar year following the calendar year in which the
expense was incurred; (ii) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during any calendar year shall not affect the amount
of expenses eligible for reimbursement, or in-kind benefits to be provided,
during any other calendar year; and (iii) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit.
(d)
Outplacement

Each Eligible Employee who is a Tier 1 Employee or a Tier 2 Employee and who
incurs a Severance following a Hostile Change in Control shall, as of the
Severance Date, be entitled to outplacement services to be provided by a
professional outplacement provider selected by the Eligible Employee; provided,
however, that (i) the cost of such outplacement services shall not exceed twenty
five thousand dollars ($25,000), and (ii) in no event shall the outplacement
services be provided beyond the end of the second calendar year after the
calendar year in which the Severance occurs.
(e)
Legal Fees

Each Eligible Employee who is a Tier 1 Employee and who incurs a Severance
following a Hostile Change in Control shall, as of the Severance Date, be
entitled to be paid or reimbursed (within 30 days following the Employer’s
receipt of an invoice from the Eligible Employee) for reasonable legal fees
(including without limitation, any and all court costs and reasonable attorneys’
fees and expenses) incurred by the Eligible Employee at any time from the
Effective Date through the Eligible Employee’s remaining lifetime or, if longer,
through the 20th anniversary of the Effective Date, in connection with or as a
result of any claim, action or proceeding brought by the Company, any other
Employer or the Eligible Employee with respect to or arising out of this Plan;
provided, however, that the Company shall have no obligation to pay any such
legal fees, if (1) in the case of an action brought by the Eligible Employee,
the Company or any other Employer is successful in establishing with the court
that the Eligible Employee’s action




--------------------------------------------------------------------------------

Goodyear Continuity Plan for Salaried Employees (2007)        Page 9

--------------------------------------------------------------------------------




was frivolous or otherwise without any reasonable legal or factual basis; or (2)
in connection with any such claim, action or proceeding arising out of Section
3.06. In order to comply with Section 409A of the Code, in no event shall the
payments by the Employer under this Section be made later than the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred, provided, that the Eligible Employee shall have submitted an
invoice for such fees and expenses at least 60 days before the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred. The amount of such legal fees and expenses that the Employer is
obligated to pay in any given calendar year shall not affect the legal fees and
expenses that the Employer is obligated to pay in any other calendar year, and
the Eligible Employee’s right to have the Employer pay such legal fees and
expenses may not be liquidated or exchanged for any other benefit.
3.03.
Severance Following Change in Control

The provisions of this Section 3.03 apply to any Eligible Employee who incurs a
Severance following a Change in Control or a Potential Change in Control. Except
as provided in Section 3.03(c), payment of all benefits under this Section 3.03
are subject to the Eligible Employee timely executing, returning, and not
revoking the Severance Agreement and Release pursuant to Section 3.06.
(a)
Tier 1 Employees

Each Eligible Employee who is a Tier 1 Employee and who incurs a Severance
following a Change in Control or a Potential Change in Control shall be entitled
to receive the same benefits as would be provided pursuant to Section 3.02 had
such Severance occurred following a Hostile Change in Control.
(b)
Tier 2 Employees

(1)
Severance Payment

Each Eligible Employee who is a Tier 2 Employee and who incurs a Severance
following a Change in Control or a Potential Change in Control shall be entitled
to receive a Severance Payment equal to the sum of (A) such Eligible Employee’s
annual base salary as in effect immediately prior to such Severance and (B) the
target annual cash incentive opportunity for the year in which a Severance
occurs, or, if higher, in the year a Potential Change in Control or in the
absence thereof, a Change in Control occurs. For purposes of clause (A) above,
annual base salary shall be determined immediately prior to the Severance
without regard to any reductions therein that constitute Good Reason.
(2)
Other Benefits

Each Eligible Employee who is a Tier 2 Employee and who incurs a Severance
following a Change in Control or a Potential Change in Control shall be entitled
to receive the same benefits as would be provided pursuant to Sections 3.02(c)
and (d) had such Severance occurred




--------------------------------------------------------------------------------

Goodyear Continuity Plan for Salaried Employees (2007)        Page 10

--------------------------------------------------------------------------------




following a Hostile Change in Control, except that the continued health and
welfare benefits provided pursuant to Section 3.02(c) shall be provided for a
maximum period of one year following the Severance rather than for two years.
(c)
Tier 3 Employees

Each Eligible Employee who is a Tier 3 Employee and who incurs a Severance
following a Change in Control or a Potential Change in Control shall not be
entitled to receive any severance benefits under the Plan.
3.04.
Timing of Severance Payments

(a)
In General

The Severance Payment shall be paid to a Severed Employee in a cash lump sum on
the 60th day following the Severance Date, provided that the Company received an
executed Severance Agreement and Release from such Severed Employee in
accordance with Section 3.06. If the Severed Employee has not complied with
Section 3.06, the Severance Payment is forfeited and will not be paid.
(b)
Application of Section 409A of the Code

(1)
The Plan is intended to avoid the adverse tax consequences of Section 409A of
the Code. Specifically, any taxable benefits or payments provided under this
Plan are intended to be separate payments that qualify for the “short-term
deferral” exception to Section 409A of the Code to the maximum extent possible,
and to the extent they do not so qualify, are intended to qualify for the
involuntary separation pay exceptions to Section 409A of the Code, to the
maximum extent possible. If neither of these exceptions applies, then
notwithstanding any provision in this Plan to the contrary, this Section 3.04(b)
applies, and to the extent that it conflicts with any other provision of the
Plan, it supersedes such conflicting provisions. If Section 409A of the Code
does not apply to any compensation or other benefits payable under this
Agreement, this Section 3.04(b) shall have no effect.

(2)
If the Eligible Employee is a “specified employee” (within the meaning of
Section 409A(a)(2)(B)(i) of the Code, with December 31 being the specified
employee identification date and the following January 1 being the specified
employee effective date) of the Company, all amounts payable under the Plan that
are subject to Section 409A of the Code and that were otherwise payable upon a
termination of employment during the six-month period immediately following the
separation from service shall be paid (together with interest on any cash
amounts at the applicable federal rate under Section 7872(f)(2)(A) of the Code
in effect on the Severance Date) in a lump-sum on the date that is six months
following the Eligible Employee’s “separation from service” (within the meaning
of





--------------------------------------------------------------------------------

Goodyear Continuity Plan for Salaried Employees (2007)        Page 11

--------------------------------------------------------------------------------




Section 409A of the Code), or on the date of the Eligible Employee’s death, if
earlier.
(3)
For purposes of this Plan, the phrase “termination of employment” or words or
phrases to that effect shall mean a “separation from service” within the meaning
of Section 409A of the Code, provided that a separation from service will occur
only if after the date of termination the Eligible Employee is not reasonably
anticipated to provide a level of bona fide services to the Employer that
exceeds 25% of the average level of bona fide services provided by the Eligible
Employee in the immediately preceding 36 months (or, if less, the full period of
service to the Employer).

3.05.
Parachute Payments

(a)
Tier 1 Employees

(1)
If any payment or benefit received or to be received by a Tier 1 Employee from
the Company pursuant to the terms of the Plan or otherwise (the “Payments”)
would be subject to the excise tax (the “Excise Tax”) imposed by section 4999 of
the Code, the Company shall pay the Tier 1 Employee, at the time specified
below, an additional amount (the “Gross-Up Payment”) such that the net amount
that the Eligible Employee retains, after deduction of the Excise Tax on the
Payments and any federal, state, and local income or employment tax and the
Excise Tax upon the Gross-Up Payment, and any interest, penalties, or additions
to tax payable by the Eligible Employee with respect thereto, shall be equal to
the total present value (using the applicable federal rate (as defined in
section 1274(d) of the Code) in such calculation) of the Payments at the time
such Payments are to be made.

(2)
For purposes of determining whether any of the Payments shall be subject to the
Excise Tax and the amount of such excise tax,

(A)
The total amount of the Payments shall be treated as “parachute payments” within
the meaning of section 280G(b)(2) of the Code, and all “excess parachute
payments” within the meaning of section 280G(b)(1) of the Code shall be treated
as subject to the excise tax, except to the extent that, in the written opinion
of independent counsel selected by the Company and reasonably acceptable to the
Eligible Employee (“Independent Counsel”), a Payment (in whole or in part) does
not constitute a “parachute payment” within the meaning of section 280G(b)(2) of
the Code, or such “excess parachute payments” (in whole or in part) are not
subject to the Excise Tax;

(B)
The amount of the Payments that shall be subject to the Excise Tax shall be
equal to the lesser of (1) the total amount of the Payments or (2) the amount of
“excess parachute payments “





--------------------------------------------------------------------------------

Goodyear Continuity Plan for Salaried Employees (2007)        Page 12

--------------------------------------------------------------------------------




within the meaning of section 280G(b)(1) of the Code (after applying clause (A),
above); and
(C)
The value of any noncash benefits or any deferred payment or benefit shall be
determined by Independent Counsel in accordance with the principles of section
280G(d)(3) and (4) of the Code.

(3)
Except as otherwise provided herein, the Gross-Up Payments provided for in this
Section 3.05(a) shall be made upon the earlier of (A) the payment to the
Eligible Employee of any Payment or (B) the imposition upon the Eligible
Employee, or any payment by the Eligible Employee, of any Excise Tax.

(4)
If it is established pursuant to a final determination of a court or an Internal
Revenue Service proceeding or the written opinion of a nationally recognized
accounting firm that the Excise Tax is less than the amount previously taken
into account hereunder, the Eligible Employee shall repay the Company, within 30
days of his or her receipt of notice of such final determination or opinion, the
portion of the Gross-Up Payment attributable to such reduction (plus the portion
of the Gross-Up Payment attributable to the Excise Tax and federal, state, and
local income tax imposed on the Gross-Up Payment being repaid by the Eligible
Employee if such repayment results in a reduction in Excise Tax or a federal,
state, and local income tax deduction) plus any interest received by the
Eligible Employee on the amount of such repayment, provided that if any such
amount has been paid by the Eligible Employee as an Excise Tax or other tax, the
Eligible Employee shall cooperate with the Company in seeking a refund of any
tax overpayments, and the Eligible Employee shall not be required to make
repayments to the Company until the overpaid taxes and interest thereon are
refunded to the Eligible Employee.

(5)
If it is established pursuant to a final determination of a court or an Internal
Revenue Service proceeding or the written opinion of a nationally recognized
accounting firm that the Excise Tax exceeds the amount taken into account
hereunder (including by reason of any payment the existence or amount of which
cannot be determined at the time of the Gross-Up Payment), the Company shall
make an additional Gross-Up Payment in respect of such excess within 30 days of
the Company’s receipt of notice of such final determination or opinion.

(6)
All fees and expenses of the nationally recognized accounting firm incurred in
connection with this Section 3.05(a) shall be borne by the Company.

(7)
Notwithstanding any other provision of this Section, the Employer may, in its
sole discretion, withhold and pay over to the Internal Revenue Service or any
other applicable taxing authority, for the benefit of the Eligible Employee, all
or any portion of any Gross-Up Payment, and the Eligible





--------------------------------------------------------------------------------

Goodyear Continuity Plan for Salaried Employees (2007)        Page 13

--------------------------------------------------------------------------------




Employee hereby consents to such withholding. Moreover, in order to comply with
Section 409A of the Code, any Gross-Up Payment or other payment or reimbursement
made to the Eligible Employee pursuant to this Section will be paid or
reimbursed on the earlier of (i) the date specified for payment under this
Section, subject to Section 3.04, or (ii) December 31st of the year following
the year in which the applicable taxes are remitted or, in the case of
reimbursement of expenses incurred due to a tax audit or litigation to which
there is no remittance of taxes, the end of the calendar year following the year
in which the audit is completed or there is a final and nonappealable settlement
or other resolution of the litigation in accordance with Section 409A of the
Code.
(b)
Tier 2 Employees and Tier 3 Employees

If any payment or benefit received or to be received by a Tier 2 Employee or a
Tier 3 Employee from the Company pursuant to the terms of the Plan or otherwise
(the “Payments”) would be subject to the excise tax (the “Excise Tax”) imposed
by section 4999 of the Code, the Eligible Employee’s benefit under the Plan
shall be reduced to an amount equal to 2.99 times the Eligible Employee’s “base
amount” (within the meaning of section 280G of the Code) minus the value of all
other payments that would be deemed to be “parachute payments” within the
meaning of section 280G of the Code; provided, however, that (i) the reduction
of the amounts payable hereunder, if applicable, shall be made by reducing the
cash severance only, and (ii) the reduction provided by this Section 3.05(b)
shall not be made if it would result in a smaller aggregate after-tax payment to
the Eligible Employee (taking into account all applicable federal, state and
local taxes including the excise tax under section 4999 of the Code).
3.06.
Severance Agreement and Release

No Severed Employee shall be eligible to receive a Severance Payment or other
benefits under the Plan unless he or she executes and returns to the Company the
Severance Agreement and Release, substantially in the form attached in Appendix
I to the Plan within 52 days of his or her Severance Date and does not revoke
the Severance Agreement and Release.
3.07.
Survival

The provisions of the Severance Agreement and Release and, following an Eligible
Employee’s Severance, the provisions of Section 3.05 shall survive the
termination or modification of the Plan and the Eligible Employee’s termination
of employment with the Employer.




--------------------------------------------------------------------------------

Goodyear Continuity Plan for Salaried Employees (2007)        Page 14

--------------------------------------------------------------------------------




Article 4.     PLAN ADMINISTRATION AND BENEFIT CLAIMS
4.01.
In General

(a)
The Plan Administrator shall administer the Plan and shall have the full,
discretionary authority to—

(1)
construe and interpret the Plan,

(2)
prescribe, amend and rescind rules and regulations necessary or desirable for
the proper and effective administration of the Plan,

(3)
prescribe, amend, modify and waive the various forms and documents to be used in
connection with the operation of the Plan and also the times for giving any
notice required by the Plan,

(4)
settle and determine any controversies and disputes as to rights and benefits
under the Plan,

(5)
decide any questions of fact arising under the Plan, and

(6)
make all other determinations necessary or advisable for the administration of
the Plan, subject to all of the provisions of the Plan.

(b)
The Plan Administrator may delegate any of its duties hereunder to such person
or persons from time to time as it may designate.

(c)
The Plan Administrator is empowered, on behalf of the Plan, to engage
accountants, legal counsel and such other personnel as it deems necessary or
advisable to assist it in the performance of its duties under the Plan. The
functions of any such persons engaged by the Plan Administrator shall be limited
to the specified services and duties for which they are engaged, and such
persons shall have no other duties, obligations or responsibilities under the
Plan. Such persons shall exercise no discretionary authority or discretionary
control respecting the management of the Plan. All reasonable expenses thereof
shall be borne by the Employer.

(d)
The Plan Administrator shall promptly provide the Severance Agreement and
Release to an Eligible Employee who becomes eligible for a payment under Article
3 and shall require an executed Severance Agreement and Release to be returned
to the Plan Administrator within no more than forty-five (45) days (or such
shorter time period as the Plan Administrator may impose, subject to compliance
with applicable law) from the date the Eligible Employee receives the Severance
Agreement and Release. Any deadline established by the Plan Administrator shall
ensure that the payment of any benefit under Article 3 is made no more than two
and one-half months after the end of the calendar year in which the Severance
occurs.







--------------------------------------------------------------------------------

Goodyear Continuity Plan for Salaried Employees (2007)        Page 15

--------------------------------------------------------------------------------




4.02.
Claims for Benefits

(a)
Filing a Claim

An Eligible Employee who wishes to file a claim for benefits under the Plan
shall file his or her claim in writing with the Plan Administrator.
(b)
Review of a Claim

The Plan Administrator shall, within 90 days after receipt of such written claim
(unless special circumstances require an extension of time, but in no event more
than 180 days after such receipt), send a written notification to the Eligible
Employee as to its disposition. If the claim is wholly or partially denied, such
written notification shall (1) state the specific reason or reasons for the
denial, (2) make specific reference to pertinent Plan provisions on which the
denial is based, (3) provide a description of any additional material or
information necessary for the Eligible Employee to perfect the claim and an
explanation of why such material or information is necessary, and (4) set forth
the procedure by which the Eligible Employee may appeal the denial of his or her
claim, including, without limitation, a statement of the claimant’s right to
bring an action under section 502(a) of ERISA following an adverse determination
on appeal.
(c)
Appeal of a Denied Claim

If an Eligible Employee wishes to appeal the denial of his or her claim, he or
she must request a review of such denial by making application in writing to the
Plan Administrator within 60 days after receipt of such denial. Such Eligible
Employee (or his or her duly authorized legal representative) may, upon written
request to the Plan Administrator, review any documents pertinent to his or her
claim, and submit in writing, issues and comments in support of his or her
position. An Eligible Employee who fails to file an appeal within the 60-day
period set forth in this Section 4.02(c) shall be prohibited from doing so at a
later date or from bringing an action under ERISA.
(d)
Review of a Claim on Appeal

Within 60 days after receipt of a written appeal (unless special circumstances,
such as the need to hold a hearing, require an extension of time, but in no
event more than 120 days after such receipt), the Plan Administrator shall
notify the Eligible Employee of the final decision. The final decision shall be
in writing and shall include (1) specific reasons for the decision, written in a
manner calculated to be understood by the claimant, (2) specific references to
the pertinent Plan provisions on which the decision is based, (3) a statement
that the claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents relevant to the claim for
benefits, and (4) a statement describing the claimant’s right to bring an action
under section 502(a) of ERISA.




--------------------------------------------------------------------------------

Goodyear Continuity Plan for Salaried Employees (2007)        Page 16

--------------------------------------------------------------------------------




Article 5.     PLAN MODIFICATION AND TERMINATION
5.01.
In General

The Plan may be amended or terminated by the Board at any time; provided,
however, that, except as provided in Section 5.02, below, any termination of the
Plan or modification of the Plan in any material manner adverse to the interests
of any Eligible Employee (including, without limitation, any adverse changes to
a person’s status as an Eligible Employee) without such Eligible Employee’s
written consent shall be void and of no force and effect with respect to any
Eligible Employee who does not provide such written consent if such action is
taken during any of the following periods and is not required by law:
(a)
within one year preceding a Potential Change in Control (in the case of any
action (other than in connection with a termination of employment) pursuant to
which an individual ceases to be designated as an Eligible Employee or is
designated in a lower tier of Eligible Employee) or within 90 days preceding a
Potential Change in Control (in the case of termination of the Plan or any other
amendment which is adverse in any material respect to the interests of any
Eligible Employee),

(b)
during the pendency of or within 90 days following the cessation of a Potential
Change in Control,

(c)
within two years following a Change in Control or a Hostile Change in Control,
or

(d)
with respect to a Tier 1 Employee, within three years following the Effective
Date, provided, however, that, following the expiration of such three year
period, the Plan may not be amended or terminated retroactively and shall only
be amended or terminated as of any annual anniversary of the Effective Date.

This Plan shall terminate automatically two years and one day after a Change in
Control or, if later, when all benefits payable under the Plan are paid. No Plan
termination shall, without such Eligible Employee’s written consent, adversely
affect any material rights of any Eligible Employee which accrued under this
Plan prior to such termination.
5.02.
Compliance with Section 409A of the Code

Notwithstanding Section 5.01, above, the Plan shall, to the extent possible, be
administered to prevent the adverse tax consequences described in section
409A(a)(1) of the Code from applying to any payment made under the Plan, and any
provision of the Plan that does not further this purpose shall be severed from
the Plan and of no force and effect unless the General Counsel and Chief Human
Resources Officer of the Company, in their discretion, determine that the
provision shall apply.




--------------------------------------------------------------------------------

Goodyear Continuity Plan for Salaried Employees (2007)        Page 17

--------------------------------------------------------------------------------




Article 6.     MISCELLANEOUS
6.01.
No Assignment

Except as otherwise provided herein or by law, no right or interest of any
Eligible Employee under the Plan shall be assignable or transferable, in whole
or in part, either directly or by operation of law or otherwise, including,
without limitation, by execution, levy, garnishment, attachment, pledge or in
any manner; no attempted assignment or transfer thereof shall be effective; and
no right or interest of any Eligible Employee under the Plan shall be liable
for, or subject to, any obligation or liability of such Eligible Employee. When
a payment is due under this Plan to a Severed Employee who is unable to care for
his or her affairs, payment may be made directly to his or her legal guardian or
personal representative.
6.02.
Notice Period

If an Employer is obligated by law, contract, policy or otherwise to pay
severance, a termination indemnity, notice pay, or the like, or if an Employer
is obligated by law to provide advance notice of separation (“Notice Period”),
then any Severance Payment hereunder shall be reduced by the amount of any such
severance pay, termination indemnity, notice pay or the like, as applicable, and
by the amount of any compensation received during any Notice Period.
6.03.
No Right to Employment

Neither the establishment of the Plan, nor any modification thereof, nor the
creation of any fund, trust or account, nor the payment of any benefits shall be
construed as giving any Eligible Employee, or any person whomsoever, the right
to be retained in the service of the Employer, and all Eligible Employees shall
remain subject to discharge to the same extent as if the Plan had never been
adopted.
6.04.
Severability

If any provision of this Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
this Plan shall be construed and enforced as if such provisions had not been
included.
6.05.
Death of Severed Employee

This Plan shall inure to the benefit of and be binding upon the heirs,
executors, administrators, successors and assigns of the parties, including,
without limitation, each Eligible Employee, present and future, and any
successor to the Employer. If a Severed Employee shall die while any amount
would still be payable to such Severed Employee under the Plan if the Severed
Employee had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Plan to the executor,
personal representative or administrators of the Severed Employee’s estate.






--------------------------------------------------------------------------------

Goodyear Continuity Plan for Salaried Employees (2007)        Page 18

--------------------------------------------------------------------------------




6.06.
Headings

The headings and captions herein are provided for reference and convenience
only, shall not be considered part of the Plan, and shall not be employed in the
construction of the Plan.
6.07.
Unfunded Plan

The Plan shall not be funded. No Eligible Employee shall have any right to, or
interest in, any assets of any Employer that may be applied by the Employer to
the payment of benefits or other rights under this Plan.
6.08.
Notices

Any notice or other communication required or permitted pursuant to the terms of
the Plan shall be in writing and shall be given when delivered or mailed by
registered or certified mail, return receipt requested, postage prepaid,
addressed to the intended recipient at his, her or its last known address.
6.09.
Withholding

An Employer shall be entitled to withhold from amounts to be paid to the Severed
Employee hereunder any federal, state or local withholding or other taxes or
charges which it from time to time reasonably believes it is required to
withhold.
6.10.
No Duplication

Notwithstanding the foregoing, any benefits received by an Eligible Employee
pursuant to this Plan shall be in lieu of any severance benefits to which the
Eligible Employee would otherwise be entitled under any general severance policy
or other severance plan maintained by the Employer for its personnel, including
the SUCB Plan, an employment agreement, collective bargaining agreement, works
council agreement or any non-U.S. law under which an Eligible Employee is
entitled to severance benefits (other than a stock option, restricted stock,
performance share, performance unit, supplemental retirement, deferred
compensation or similar plan or agreement which may contain provisions operative
on a termination of the Eligible Employee’s employment or may incidentally refer
to accelerated vesting or accelerated payment upon a termination of employment),
unless otherwise specifically provided therein in a specific reference to this
Plan.
6.11.
Compensation

Except to the extent explicitly provided in this Plan, any awards made under any
Employer compensation or benefit plan or program shall be governed by the terms
of that plan or program and any applicable award agreement thereunder as in
effect from time to time. The amounts paid or provided under the Plan shall not
be treated as compensation for purposes of determining any benefits payable
under any Employer retirement, life insurance, or other employee benefit plan.






--------------------------------------------------------------------------------

Goodyear Continuity Plan for Salaried Employees (2007)        Page 19

--------------------------------------------------------------------------------




6.12.
Governing Law

This Plan shall be construed and enforced according to the laws of the State of
Ohio (not including any Ohio law that would require the substantive law of
another jurisdiction to apply), to the extent not preempted by federal law,
which shall otherwise control.
6.13.
ERISA

Because the Plan is not intended to provide retirement income or result in the
systematic deferral of income to termination of employment, the Plan is intended
to be an “employee welfare benefit plan” within the meaning of section 3(1) of
the ERISA, and not an “employee pension benefit plan” within the meaning of
section 3(2) of ERISA. However, to the extent that the Plan (without regard to
this Section 6.13) is determined to be an “employee pension benefit plan”
because (a) with respect to certain participants the Plan provides for payments
in excess of the amount specified in 29 C.F.R. Section 2510.3-2(b) (the
“Severance Pay Regulation”) and (b) the facts and circumstances indicate the
Plan (without regard to this Section 6.13) is not otherwise an “employee welfare
benefit plan,” then the following provisions shall apply: The Plan shall be
treated as two plans, one of which provides the benefits required by Article 3
not in excess of the safe harbor described in the Severance Pay Regulation and
the other of which provides for all other payments and benefits required by
Article 3 pursuant to a plan maintained “primarily for the purpose of providing
deferred compensation to a select group of management or highly compensated
employees” as described in section 201(2) of ERISA.










--------------------------------------------------------------------------------

Goodyear Continuity Plan for Salaried Employees (2007)        Page 20

--------------------------------------------------------------------------------




APPENDIX I
FORM OF
SEVERANCE AGREEMENT AND RELEASE
This SEVERANCE AGREEMENT AND RELEASE (this “Agreement”) is made as of
[___________________], 200[_] (the “Effective Date”), by and between The
Goodyear Tire & Rubber Company, with its principal place of business at 1144
East Market Street
Akron, Ohio 44316-0001 (which together with its affiliates and subsidiaries, if
any, will hereinafter collectively be called “Employer”) and
[_______________________], an individual residing at
[______________________________] (“Employee”).
WHEREAS, The Goodyear Continuity Plan for Salaried Employees (as such plan may
be amended from time to time, the “Plan”) sets forth certain rights, benefits
and obligations of the parties arising out of Employee’s employment by Employer
and the severance of such employment; and
WHEREAS, Employee recognizes that this Agreement will automatically be revoked
and Employee shall forfeit any benefit to which he may be entitled under the
Plan unless Employee submits an executed copy of this Agreement to the Employer
on or before [____________].
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below, and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Employer and Employee agree as follows:
1.    Termination of Employment Relationship. The relationship between Employee
and Employer shall terminate as of ___________________ (the “Separation Date”).
2.    Employee Severance. In consideration of Employee’s undertakings set forth
in this Agreement, Employer will pay Employee $[__________________] in
accordance with the terms of the Plan, plus such other benefits as are provided
under the terms of the Plan. Such payment and benefits will be less all
applicable deductions (including, without limitation, any federal, state or
local tax withholdings). Such payment and benefits are contingent upon the
execution of this Agreement by Employee and Employee’s compliance with all terms
and conditions of this Agreement and the Plan. Employee agrees that if this
Agreement does not become effective, Employer shall not be required to make any
further payments or provide any further benefits to Employee pursuant to this
Agreement or the Plan and shall be entitled to recover all payments and be
reimbursed for all benefits already made or provided by it (including interest
thereon).
3.    Release of Employer. In consideration of the obligations of Employer
described in Paragraph 2 above, Employee hereby completely releases and forever
discharges Employer, its related corporations, divisions and entities, and its
and each of their officers, directors, employees and agents (collectively
referred to as the “Releasees”) from all claims, rights, demands, actions,
liabilities and causes of action of any kind whatsoever, known and unknown,
which Employee may have or have ever had against the Releasees (“claims”)
including without limitation all claims arising from or connected with
Employee’s employment by the Employer, whether based in tort or contract
(express or implied) or on federal, state or local law or regulation. Employee
has been advised that Employee’s release does not apply to any rights or claims
that may arise after the Effective Date. This Agreement shall not affect
Employee’s rights




--------------------------------------------------------------------------------

Goodyear Continuity Plan for Salaried Employees (2007)        Page A-1

--------------------------------------------------------------------------------




under the Older Workers Benefit Protection Act to have a judicial determination
of the validity of the release contained herein.
4.    Acknowledgment. Employee understands and agrees that this is a final
release and that Employee is waiving all rights now or in the future to pursue
any remedies available under any employment related cause of action against the
Releasees, including without limitation claims of wrongful discharge, emotional
distress, defamation, harassment, discrimination, retaliation, breach of
contract or covenant of good faith and fair dealing, claims under Title VII of
the Civil Rights Act of 1964, as amended, the Equal Pay Act of 1963, the Civil
Rights Act of 1866, as amended, the Americans with Disabilities Act, the Age
Discrimination in Employment Act (the “ADEA”), the Family and Medical Leave Act,
the Employee Retirement Income Security Act, and any other laws and regulations
relating to employment.1 
5.    Covenant Not to Sue. Employee represents that Employee has not filed or
commenced any proceeding against the Releasees and agrees that at no time in the
future will Employee file or maintain any charge, claim or action of any kind,
nature and character whatsoever against the Releasees, or cause or knowingly
permit any such charge, claim or action to be filed or maintained, in any
federal, state or municipal court, administrative agency or other tribunal,
arising out of any of the matters covered by Paragraph 3 above, except as to the
ADEA. If Employee initiates any lawsuit or other legal proceeding in
contravention of this covenant not to sue, except as to ADEA claims, Employee
shall be required to immediately repay to Employer the full consideration paid
to Employee pursuant to Paragraph 2 above, regardless of the outcome of
Employee’s legal action.
6.    Nondisclosure of Agreement. Employee will maintain the fact and terms of
this Agreement and any payments made by Employer in strict confidence and will
not disclose the same to any other person or entity (except Employee’s legal
counsel, spouse and accountant) without the prior written consent of Employer.
The parties agree that this confidentiality provision is a material term of this
Agreement. A violation of the promise of nondisclosure shall be a material
breach of this Agreement. It is acknowledged that in the event of such a
violation, it will be impracticable or extremely difficult to calculate the
actual damages and, therefore, the parties agree that upon a breach, in addition
to whatever rights and remedies Employer may have at law and in equity, Employee
will pay to Employer as liquidated damages, and not as a penalty, the sum of
Five Hundred Dollars ($500.00) for each such breach and each repetition thereof.
7.    Return of Property; Confidentiality; Inventions.
(a)    Employee represents that Employee does not have in Employee’s possession
any records, documents, specifications, or any confidential material or any
equipment or other property of Employer.
(b)    Employee understands and acknowledges that all Proprietary Information
(as defined below) is the sole property of Employer and its assigns. Employee
hereby assigns to Employer any rights Employee may have in all Proprietary
Information. At all times, Employee shall keep in confidence and trust all
Proprietary Information, and Employee will not use or disclose any Proprietary
Information or anything relating to it without the prior written consent of
Employer. Employee represents that Employee has delivered to Employer all
materials,
                                                                                      
1 Additional provisions may apply to California-based employees.




--------------------------------------------------------------------------------

Goodyear Continuity Plan for Salaried Employees (2007)        Page A-2

--------------------------------------------------------------------------------






documents and data of any nature containing or pertaining to any Proprietary
Information and has not taken and will not take with Employee any such
materials, documents or data or any reproduction thereof. “Proprietary
Information” means any information of a confidential or secret nature that may
have been learned or developed by Employee during the period of Employee’s
employment by Employer and which (i) relates to the business of Employer or to
the business of any customer or supplier of Employer, or (ii) has been created,
discovered or developed by, or has otherwise become known to Employer and has
commercial value in the business in which Employer is engaged. By way of
illustration, but not limitation, Proprietary Information includes trade
secrets, processes, formulas, computer programs, data, know‑how, inventions,
improvements, techniques, marketing plans, product plans, strategies, forecasts,
personnel information and customer lists.
(c)    Employee represents that Employee has disclosed or will disclose in
confidence to Employer, or any persons designated by it, all Inventions (as
defined below) that have been made or conceived or first reduced to practice by
Employee during Employee’s employment with Employer (or thereafter if Invention
uses Proprietary Information of Employer). All such Inventions are the sole and
exclusive property of Employer and its assigns, and Employer and its assigns
shall have the right to use and/or to apply for patents, copyrights or other
statutory or common law protections for such Inventions in any and all
countries. Employee agrees to assist Employer in every proper way (but at
Employer’s expense) to obtain and from time to time enforce patents, copyrights
and other statutory or common law protections for such Inventions in any and all
countries. To that end, Employee has executed or will execute all documents for
use in applying for and obtaining such patents, copyrights and other statutory
or common law protections therefore and enforcing same, as Employer may desire,
together with any assignments thereof to Employer or to persons designated by
Employer. Employer shall compensate Employee at a reasonable rate for any time
after the Separation Date actually spent by Employee at Employer’s request on
such assistance. “Inventions” means all inventions, improvements, original works
or authorship, formulas, processes, computer programs, techniques, know‑how and
data, whether or not patentable or copyrightable, made or conceived or first
reduced to practice or learned by Employee, whether or not in the course of
Employee’s employment.
8.    Non-Disparagement. Without limiting the foregoing, Employee agrees that
Employee will not make statements or representations to any other person, entity
or firm which may cast Employer, or its directors, officers, agents or
employees, in an unfavorable light, which are offensive, or which could
adversely affect Employer’s name or reputation or the name or reputation of any
director, officer, agent or employee of Employer. The parties agree that the
provisions of this Paragraph 8 are material terms of this Agreement.
9.    Cooperation with Employer. Employee agrees that Employee will cooperate
with Employer, its agents, and its attorneys with respect to any matters in
which Employee was involved during Employee’s employment with Employer or about
which Employee has information, will provide upon request from Employer all such
information or information about any such matter, and will be available to
assist with any litigation or potential litigation relating to Employee’s
actions as an employee of Employer.




--------------------------------------------------------------------------------

Goodyear Continuity Plan for Salaried Employees (2007)        Page A-3

--------------------------------------------------------------------------------




[10.    Non-Solicitation. Until the [____]2 anniversary of the Separation Date,
Employee agrees not to recruit, solicit or induce, or attempt to induce, any
employee or employees of Employer to terminate their employment with, or
otherwise cease their relationship with, Employer.]
[11.     Non-Competition. For the period beginning on Employee’s Separation Date
and ending on the [____]3 anniversary of Employee’s Separation Date, Employee
shall not, without the prior written consent of Employer: (a) personally engage
in Competitive Activities (as defined below) in the Region (as defined below) or
(b) work for, own, manage, operate, control, or participate in the ownership,
management, operation, or control of, or provide consulting or advisory services
to, any individual, partnership, firm, corporation, or institution engaged in
Competitive Activities in the Region, or any company or person affiliated with
such person or entity engaged in Competitive Activities in the Region; provided
that Employee’s purchase or holding, for investment purposes, of securities of a
publicly-traded company shall not constitute “ownership” or “participation in
ownership” for purposes of this Paragraph 11 so long as Employee’s equity
interest in any such company is less than five percent. “Competitive Activities”
means business activities relating to products or services of the same or
similar type as the products or services (1) which are sold (or, pursuant to an
existing business plan, will be sold) to customers of Employer, and (2) for
which Employee had the responsibility to plan, develop, manage, market, or
oversee within the most recent 24 months of Employee’s employment with Employer.
The “Region” means anywhere in the world that the Employer engages in the
manufacture, distribution or sale of any of the Employer’s products.]
12.    No Assignment By Employee. This Agreement, and any of the rights
hereunder, may not be assigned or otherwise transferred, in whole or in part by
Employee.
13.    Arbitration. Any and all controversies arising out of or relating to the
validity, interpretation, enforceability, or performance of this Agreement will
be solely and finally settled by means of binding arbitration. Any arbitration
shall be conducted in accordance with the then-current Employment Dispute
Resolution Rules of the American Arbitration Association. The arbitration will
be final, conclusive and binding upon the parties. All arbitrator’s fees and
related expenses shall be divided equally between the parties. Further, each
party shall bear its own attorney’s fees and costs incurred in connection with
the arbitration.
14.    Equitable Relief. Each party acknowledges and agrees that a breach of any
term or condition of this Agreement may cause the non-breaching party
irreparable harm for which its remedies at law may be inadequate. Each party
hereby agrees that the non-breaching party will be entitled, in addition to any
other remedies available to it at law or in equity, to seek injunctive relief to
prevent the breach or threatened breach of the other party’s obligations
hereunder. Notwithstanding Paragraph 14, above, the parties may seek injunctive
relief through the civil court rather than through private arbitration if
necessary to prevent irreparable harm.
                                                                                      
2 The period shall be 2 years for Tier 1 Employees in all cases; 2 years for
Tier 2 Employees for a termination following a hostile change in control, and 1
year for Tier 2 Employees in all other cases. This provision is not applicable
to Tier 3 Employees.
3 The period shall be 2 years for Tier 1 Employees in all cases; 2 years for
Tier 2 Employees for a termination following a hostile change in control, and 1
year for Tier 2 Employees in all other cases. This provision is not applicable
to Tier 3 Employees.




--------------------------------------------------------------------------------

Goodyear Continuity Plan for Salaried Employees (2007)        Page A-4

--------------------------------------------------------------------------------




15.    No Admission. The execution of this Agreement and the performance of its
terms shall in no way be construed as an admission of guilt or liability by
either Employee or Employer. Both parties expressly disclaim any liability for
claims by the other.
16.    Consultation With Counsel and Time to Consider. Employee has been advised
to consult an attorney before signing this Agreement. Employee acknowledges that
Employee has been given the opportunity to consult counsel of Employee’s choice
before signing this Agreement, and that Employee is fully aware of the contents
and legal effect of this Agreement. Employee acknowledges that Employer has
provided Employee with a list of the job titles and ages of all employees being
terminated on the Separation Date as well as the ages of the employees with the
same titles who are not being terminated (“OWBPA Information”). Employee has
been given [21/45] days from receipt of the OWBPA Information to consider this
Agreement.
17.    Right to Revoke.
(a)    Employee and Employer have seven days from the date Employee signs this
Agreement to revoke it in a writing delivered to the other Party. After that
seven-day period has elapsed, this Agreement is final and binding on both
Parties.
(b)    Employee acknowledges and understands that if Employee fails to provide
the Employer with an executed copy of this Agreement by the date indicated in
paragraph C on the first page of this Agreement, Employer’s offer to enter into
this Agreement and/or its execution of this Agreement is automatically revoked
and Employee shall forfeit all rights under the Plan.
18.    Severability. It is the desire and intent of the parties that the
provisions of this Agreement shall be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, although Employer and Employee consider the
restrictions contained in this Agreement to be reasonable for the purpose of
preserving Employer’s goodwill and proprietary rights, if any provision or
portion of this Agreement shall be determined to be invalid or unenforceable for
any reason, the remaining provisions or portions of this Agreement shall be
unaffected thereby and shall remain in full force and effect to the fullest
extent permitted by law. It is expressly understood and agreed that although
Employer and Employee consider the restrictions contained in Paragraph 12 to be
reasonable, if a final determination is made by a court of competent
jurisdiction that the duration or region or any other restriction contained in
such paragraph is unenforceable against you, such paragraph shall be deemed
amended to apply as to such maximum duration and region and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
19.     Deadline for Execution. In accordance with Paragraph 16 above, this
Agreement will be void if not executed by Employee and received by Employer on
or before [_______________].
20.    Entire Agreement. This Agreement together with the Plan represents the
complete understanding of Employee and Employer with respect to the subject
matter herein.
21.    Notices. Notices or other communications given pursuant to this Agreement
shall be given in accordance with the Plan.




--------------------------------------------------------------------------------

Goodyear Continuity Plan for Salaried Employees (2007)        Page A-5

--------------------------------------------------------------------------------




22.    Governing Law. This Agreement will be construed and enforced in
accordance with the laws of [Ohio].
23.    Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement.
BY SIGNING THIS AGREEMENT, YOU STATE THAT:
YOU HAVE READ THIS AGREEMENT AND HAVE HAD SUFFICIENT TIME TO CONSIDER ITS TERMS;
YOU UNDERSTAND ALL OF THE TERMS AND CONDITIONS OF THIS AGREEMENT AND KNOW THAT
YOU ARE GIVING UP IMPORTANT RIGHTS, INCLUDING, WITHOUT LIMITATION, THOSE ARISING
UNDER THE ADEA;
YOU AGREE WITH EVERYTHING IN THIS AGREEMENT;
YOU ARE AWARE OF YOUR RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
AGREEMENT AND HAVE BEEN ADVISED OF SUCH RIGHT;
YOU HAVE SIGNED THIS AGREEMENT KNOWINGLY AND VOLUNTARILY; AND
THIS AGREEMENT INCLUDES A RELEASE BY YOU OF ALL KNOWN AND UNKNOWN CLAIMS AS OF
ITS EFFECTIVE DATE, AND NO CLAIMS ARISING AFTER ITS EFFECTIVE DATE ARE WAIVED OR
RELEASED IN THIS AGREEMENT.




THE GOODYEAR TIRE & RUBBER COMPANY    [EMPLOYEE NAME]




By:         Signature:     
Name: [    ]
Title:




--------------------------------------------------------------------------------

Goodyear Continuity Plan for Salaried Employees (2007)        Page A-6